[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
RE: DEFENDANT' MOTION FOR RECONSIDERATION (#128)
This court will conduct a hearing on Defendant's Motion for Reconsideration on November 12, 1993 at 2:00 p.m.
If the court is satisfied as to the issue of jurisdiction it will take evidence on the Defendant's Motion to Modify whether the defendant appears or not.
NOVACK, J.
Decision Entered In Accordance With The Foregoing, 10/19/93. Asst. Clerk. CT Page 8882
All counsel and pro se parties notified 10/19/93.